 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROBERT DANIEL McKISSICK,                         No. 2: 19-cv-1807 KJN P
12                         Plaintiff,
13              v.                                        ORDER TO SHOW CAUSE IN RE
                                                          CONTEMPT
14       AMADOR COUNTY JAIL, et al.,
15                         Defendants.
16

17            Plaintiff is a prisoner, proceeding without counsel, with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff is incarcerated at the Amador County Jail.

19            By order filed October 11, 2019, the Amador County Sheriff was directed to file a status

20   report within 14 days.1 (ECF No. 7.) Fourteen days have now passed, and the Sheriff has not

21   responded. Therefore, the Sheriff is directed to show cause, within seven days, why he should

22   not be held in contempt for failing to comply with this court’s order. Sanctions for civil contempt

23   may be imposed to coerce obedience to a court order or to compensate a party for injuries

24   resulting from the contemptuous behavior, or both. General Signal Corp. v. Donallco, Inc., 787

25   F.2d 1376, 1380 (9th Cir. 1986), citing United States v. United Mine Workers, 330 U.S. 258,

26   303-04 (1947).

27

28   1
         The Amador County Sheriff is located within 100 miles of this court. Fed. R. Civ. P. 4.1.
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Within seven days from the date of this order, Amador County Sheriff Martin A. Ryan

 3   shall show cause why he should not be held in contempt for failing to comply with the October

 4   11, 2019 order;

 5             2. The Clerk of the Court is directed to serve this order and an in forma pauperis

 6   application for a prisoner on Amador County Sheriff Martin A. Ryan, 700 Court Street, Jackson,

 7   California, 95642; and

 8             3. The Clerk of the Court is directed to serve this order and a copy of the October 11,

 9   2019 order on Gregory Gillott, Amador County Counsel, 810 Court Street, Jackson, California

10   95642, and shall fax a courtesy copy to Mr. Gillott at (209) 223-4286.

11   Dated: October 29, 2019
12

13

14   /mcki1807.osc.contempt

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
